J. B. McPHERSON, District Judge.
The appellant imported into Philadelphia at various times between October, 1898, and January, 1901, certain tungsten ore, or wolfram, upon which the collector assessed a duty of 20 per cent, ad valorem, under paragraph 183 of the act of July 24, 1897, which imposes this rate upon “metallic mineral substances in a crude state.” The appellant protested that the ore was exempt from duty under paragraph 614, which puts upon the free list “minerals, crude, or not advanced in value or condition by refining or grinding, or by other process of manufacture, not specially provided for in this act.” In the alternative, he protested that the merchandise was only subject to a duty of 10 per cent, ad valorem as a nonenumerated unmanufactured article, under section 6, which levies this rate upon “all raw or unmanufactured articles not enumerated or provided for in this act.” The board of general appraisers approved the collector’s classification, and an appeal was thereupon taken to this court. It seems to me that the question is not difficult to solve. Undoubtedly, if the word “metallic,” in paragraph 183, is to bear its scientific meaning, or any one of many meanings that are given to it by the various dictionaries, the ore in controversy is not a metallic substance. It does not have the characteristics of a metal, and is therefore not “metallic.” It is a crude ore, properly described as a mineral, and it has not been advanced in value or condition by refining or grinding. If, therefore, it is not specially provided for elsewhere in the act, paragraph 614 admits it free of duty. But if the whole phrase used in paragraph 183 be considered, — “metallic mineral substances,” — and if it be further considered that when the adjective “metallic” qualifies the word “ore,” or its equivalent, “mineral substance,” it bears in ordinary speech the meaning of “metalliferous,” and not the strictly scientific, dictionary meaning of “metallic,” it seems to me that the solution of the difficulty has been found. For evidently, if “metallic,” as here used, is equivalent to “metalliferous,” the merchandise in question has been specially provided for by paragraph 183, and the duty of 20 per cent, was properly imposed.
The decision of the board of general appraisers is accordingly affirmed.